DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims benefit as a 371 of PCT/CN2017/076751 (filed on March 15, 2017). Since the filing date of September 5, 2019 is not within 12 months of the PCT filing date, claims 1-26 are given an earliest effective filing date September 5, 2019. 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 5, 2019 and December 4, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS are being considered by the examiner.
Claim Objections
Claims 1 and 13 are objected to because of the following informalities: 
Claim 1 uses acronyms without first defining what they represent in the independent claims (see for example, “CTLA4”, which stands for cytotoxic T-lymphocyte-associated antigen 4).  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.  
Claim 13 is missing a transitional word (e.g., wherein) after “antigen-binding fragments thereof of claim 1,”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-24 and 26 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a use without any active, positive steps delimiting how this use is actually practiced. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 21-24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recite an immunoconjugate comprising “an antibody portion”. The scope of the claim is uncertain as portion does not clearly define the components of the antibody included in the immunoconjugate. Is it comprised of the whole antibody or the antigen-binding fragment thereof? Appropriate correction is required.   
Claims 21-24 and 26 recite a use (e.g., a use of an antibody in the manufacture of medicaments; a use of an antibody to block binding, downregulate activity, relieve immunosuppression, activate T lymphocytes, or improve the expression of IL-2 in T lymphocytes; a use of medicaments for the treatment/prevention of disease; a use of a method) without any active, positive steps delimiting how this use is actually practiced. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written description
Claims 1-6, 10-20, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
It is appreciated that certain claims do not require all six CDRs, e.g., claim 1 and its dependent claims 2-6, 10-13, 15-20, and 25 require three heavy chain CDRs and/or three heavy light chain CDRs. As written, the antibodies of claim 1 require only three CDRs of the light chain or three CDRS of the heavy chain, and thus leave the other three CDRs undefined. It is well known in the art that specificity of an antibody stems from the interaction of all six CDRs to form the antigen binding site (see Almagro et al, Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1). Moreover, CDRs are not generally recognized as interchangeable, such that using three CDRs from an antibody would not be reasonably expected to confer the same binding properties or even the same binding target when combined with three CDRs from another antibody. There is no evidence in the instant specification that three CDRs in the context of three unknown CDRS would results in the required function. As such, the specification fails to set forth a structure-function correlation sufficient to claim all possible antibodies defined by function and only three CDRs.
As such, the disclosure of the antibody sequences in claim 1 does not convey possession of other antibodies with the same binding properties; possession of the precisely defined sequence of six CDRs is required.

Claim 14 is directed to any isolated anti-CTLA4 antibody or antigen-binding fragment thereof that inhibits the binding of CTLA4 to human B7, binds the same epitope as the antibody of claim 1, or competes for binding to B7 with the antibody of claim 1. As such, the claims are directed to an antibody defined entirely by function (i.e. binding). See MPEP §2163(I)(A), which states:
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”

In this case, antibodies generally share certain characteristics such as Fc regions or hinge regions. However, these structures are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e. complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region that imparts the specificity of an antibody. However, there is no way to a priori look at an antigen sequence (human CTLA4) and envisage the combination of six CDRs that will bind that antigen. First, even highly related CDRs may not bind the same target. See for example Kussie (instant PTO-892), who demonstrates that a single amino acid change in the heavy chain of an antibody that binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (see abstract).
Second, even when provided with several related antibodies that bind the desired target, this does not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding properties. This is exemplified by the Court decision in Abbvie (Abbvie v Janssen 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions (pg 7) and bound the target but in no way allowed one to envisage the unique structure of Centocor’s antibodies that bound the same target but shared only 50% sequence similarity (see table on pg 11).
The specification discloses three antibodies of specific HCDR1-3 and LCDR1-3 sequences. However, as discussed above, without any way to determine how broad the genus of such antibodies is, there is no way to determine if these antibodies represent the full breadth of what is claimed. The disclosure of these specific antibodies would not convey to the artisan that Applicant was in possession of the full genus of all antibodies that possess the required functions nor does it allow the skilled artisan to envisage the specific structure of such antibodies.
Further note the decision in Amgen v. Sanofi 2017, where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining an antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen. This decision has precipitated guidance to the Office instructing that the portion of MPEP 2163 regarding the “newly characterized antigen test” (indicating a well-characterized antigen is sufficient to satisfy written description for antibodies which bind that antigen) should no longer be used and that contrary materials should not be relied upon as reflecting the current state of the law.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Vas-Cath, Inc., v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. An antibody described only by functional characteristic, such as an antibody that competes for binding with a known anti-CTLA4 antibody, without any known or disclosed correlation between that function and the structure of the sequence, is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the biomolecule of interest. In re Bell, 991 F.2d 781, 26 U.S.P.Q.2d 1529 (Fed. Cir. 1993). In re Deuel, 51 F.3d 1552, 34 U.S.P.Q.2d 1210 (Fed. Cir. 1995). 
In the instant case, the specification provides insufficient direction or guidance concerning the relationship between the structure of the possible antibody to demonstrate possession of the breadth of the genus of human anti-CTLA4 antibodies encompassed by the instant claims, especially in view of the unpredictability of such an endeavor. The prior art as evidenced by Edwards et al., 2003 (PTO- 892) teaches there is a substantially huge antibody diversity produced to one single antigen target. Edwards provides evidence that over 1000 antibodies, all different amino acid sequences, were generated towards one single protein antigen target (see abstract). Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function ... does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).
Applicant has not described the claimed invention sufficiently to show they had possession of the claimed genus of antibodies that bind human CTLA4. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 69 USPQ2d 1886 (Fed. Cir. 2004). The instant specification even fails to specifically teach what domain in CTLA4 to target and accomplish the function of inhibiting the binding of CTLA4 to human B1, binding the same epitope as the anti-CTLA4 antibody of instant claim 1, or competing for binding human B7 with the anti-CTLA4 antibody of instant claim 1.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
What constitutes a "representative number" is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.
To provide adequate written description and evidence of possession of the claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In the instant case, the only factors present in the claims are a recitation of one generic, broad genus that encompassed a diverse and huge number of possible antibodies that bind the disclosed epitope. The specification does not provide a consistent structure for all of the possible antibodies and fails to provide a representative number of species for the claimed genus. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that they invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of specifically disclosed antibodies with specific CDRs, the skilled artisan cannot envision the detailed chemical structure of all of the encompassed antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The product itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Therefore, claims 1-6, 10-20, and 25 are rejected.

Scope of Enablement
Claims 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: a method for the treatment or adjuvant treatment of cancer by administering pharmaceutical composition comprising the anti-CTLA4 antibody or antigen-binding fragments thereof of claim 1
does not reasonably provide enablement for:
a method for the treatment of immune system diseases using the anti-CTL4 antibody or antigen binding fragments thereof of claim 1 (claims 23 and 25); or
a method for the prevention of cancer using the anti-CTL4 antibody or antigen binding fragments thereof of claim 1 (23 and 25-26).

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims].”  See Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. Appl. Inter. 1989).  Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention.  Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Colianni, 195 USPQ 150 (CCPA 1977) and have been adopted by the Board of Patent Appeals and Interferences in Ex Parte Forman, 230 USPQ 546 (BPAI 1986).  Among these factors are:
1.  the nature of the invention,
2.  the state of the prior art,
3.  the predictability or lack thereof in the art,
4.  the breath of the claims,
5.  the amount of direction or guidance present, and
6.  the presence or absence of working examples.
The following is an analysis of these factors in relationship to this application.


Nature of the invention
	The nature of the invention is engineered antibodies where the relative level of skill of those in the art is deemed to be high. The invention is related to isolated antibodies that bind to CTLA4 and their use for the treatment and prevention of cancer and immune system disease. 
Breadth of claims
With respect to claim breadth, the standard under 35 U.S.C. §112, first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. The claims are directed to three different anti-CTLA4 antibodies comprising specific heavy chain CDR-H1-3/VH and/or CDR-L1-3/VL. 
The use/method claims 23-26 are directed to the prevention and/or treatment and/or adjuvant treatment of cancer and immune system disease by administering an effective amount of an anti-CTLA4 antibody.
State of the Art/Predictability
Antibody-based prevention of cancers and immune system diseases
Wykes teaches that anti-CTLA4 antibody is known to be an effective treatment for various types of cancer and a treatment for infectious disease, including malaria, HIV infection, HBV infection, and TB (pg 101, column 2, ln 28-33). In addition, Retseck et al 2018 (instant PTO-892) teaches that the CTLA4 antibody ipilimumab has been approved by the FDA for the adjuvant treatment of stage III melanoma (pg 2, column 1, ln 19-22). However, neither the specification nor the art at the time the application was filed provide support for the prevention of cancer or immune system disease. 

Antibody-based immune system disease treatment
The immune checkpoint inhibitor anti-CTLA4 antibody ipilimumab is a fully human antibody that is approved for the treatment of multiple types of cancer, including melanoma, lung cancer, prostate cancer, and gastric cancer (Zhang et al published September 2017, see Table 1). As CTLA4 protein is a negative regulator of T cell activation, blockade of CTLA4 binding has been shown to enhance immunostimulation and be a potential treatment for infectious disease (see Wykes and Lewis published February 2018, pg 92, column 1, ln 1-4; PTO-892). However, regarding other immune system diseases, the use of ipilimumab is associated with various immune-related adverse events that can cause skin, gastrointestinal, endocrine, and liver toxicities (Zhang, pg 73, column 1, para 3), as CTLA4 is involved in the regulation of peripheral tolerance to prevent autoimmunity (Wykes and Lewis, pg 102, column 1, ln 2-6).

Guidance/working examples
Antibody-based prevention of cancers and immune system diseases
Preventing cancers and immune system diseases by administering anti-CTLA4 antibodies or antigen binding fragments thereof is not enabled by the specification, as use of the molecules in this way to be effective would require, first, identification of subjects at risk. The skilled artisan recognized that before any method of treating patients at risk of cancer or immune system disease could be practiced with any level of predictability, some method of identifying subjects predisposed to the particular cancer or immune system disease must be available.  While the art has advanced in recent years, it is still highly unpredictable which individuals will develop a particular disease.  It is not currently possible to identify predictably those individuals sufficiently at risk to justify treatment prior to disease onset. Therefore, it would require undue experimentation for the skilled artisan to determine if the treatment would be effective.
Antibody-based immune system disease treatment
The specification provides working examples to show that in vivo treatment with two specific anti-CLTR4 antibodies could inhibit the growth of tumors in human CTLA4 knock-in mice (see Figure 9). Based on these results, these antibodies could be used to treat cancer due to increased activation of CTLA4. Based on the binding data provided for the three antibodies of claim 1 of hCTLA4-hFc (Figure 1), all antibodies would be expected to function in the claimed methods with regard to cancer growth.
However, guidance is lacking to suggest that an anti-CLTR4 antibody is effective in treating immune system disease, as broadly claimed in claim 23 and 25. Immune system disease includes any condition that affects the immune system, such as infectious disease, immunodeficiency disease, autoimmune disorders, allergic disorders, and cancers of the immune system. Since the anti-CTLR4 antibodies are blockers of CTLR4 and thus increase T cell activation, it would be unlikely that these antibodies would improve symptoms of, for example, an autoimmune disease or inflammatory disease. Indeed, treatment with these antibodies could potentially exacerbate symptoms of autoimmune disease or trigger a dormant inflammatory condition
The instant specification is not enabling for claims 23 and 25 because one cannot follow the guidance presented therein, or within the art at the time of filing, and predictably practice the claimed method without engaging in extensive and undue experimentation. Given that the nature of the invention is treatment of immune system disease, a person having ordinary skill in the art would have to perform multiple further in vivo experiments, in animals and/or human subjects, in order to demonstrate whether the invention could or could not be used. The amount of experimentation required for enabling guidance, commensurate in scope with what is claimed, goes beyond what is considered ‘routine’ within the art.

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-6 and 10-26 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER BENAVIDES whose telephone number is 571-272-0545. The examiner can normally be reached M-F 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Jeffrey Stucker can be reached on 571-272-9111. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A BENAVIDES/
Patent examiner, AU 1649





/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649